ATTORNEYS FOR PETITIONER:                   ATTORNEYS FOR RESPONDENT:
MICHAEL N. RED                              GREGORY F. ZOELLER
SANDRA K. BICKEL                            ATTORNEY GENERAL OF INDIANA
MORSE & BICKEL, P.C.                        JESSICA E. REAGAN
Indianapolis, IN                            DEPUTY ATTORNEY GENERAL
                                            Indianapolis, IN

ATTORNEYS FOR AMICUS CURIAE:
PAUL M. JONES, JR.
MATTHEW J. EHINGER                                             Sep 04 2014, 3:15 pm
INDIANA ASSOCIATION FOR COMMUNITY ECONOMIC
DEVELOPMENT, INC.
Indianapolis, IN



                              IN THE
                        INDIANA TAX COURT

HOUSING PARTNERSHIPS, INC.,                 )
                                            )
     Petitioner,                            )
                                            )
         v.                                 )   Cause No. 49T10-1005-TA-23
                                            )
TOM OWENS, BARTHOLOMEW COUNTY               )
ASSESSOR,                                   )
                                            )
     Respondent.                            )


              ORDER ON PETITIONER’S PETITION FOR REHEARING

                               FOR PUBLICATION
                               September 4, 2014

WENTWORTH, J.

      On June 4, 2014, the Court issued an opinion in Housing Partnerships, Inc. v.

Tom Owens, Bartholomew County Assessor, 10 N.E.3d 1057 (Ind. Tax Ct. 2014),
holding that Housing Partnerships failed to show that its rental properties qualified for

the charitable purposes exemption under Indiana Code § 6-1.1-10-16 for the 2006 tax

year. See Housing P’ships, Inc. v. Owens, 10 N.E.3d 1057, 1059 (Ind. Tax Ct. 2014).

Housing Partnerships now requests the Court to reverse that decision.               The Court

denies its request.

                                         ANALYSIS

       In its Petition for Rehearing, Housing Partnerships acknowledges that eligibility

for the charitable purposes exemption requires a showing that 1) it owned, occupied,

and used its property for purposes that relieve human want by acts different than the

everyday activities of man, and 2) its activities benefit the public sufficiently to justify the

loss of tax revenue.     (See Pet’r Br. Supp. Pet. Reh’g (“Pet’r Br.”) at 1.)         Housing

Partnerships asks for a reversal, however, claiming the Court not only failed to

recognize the substantial evidence that demonstrated its activities relieve the

government of a burden it would otherwise bear, but also misconstrued the holding in

Jamestown Homes of Mishawaka, Inc. v. St. Joseph County Assessor, 909 N.E.2d 1138

(Ind. Tax Ct. 2009), review denied.        (See, e.g., Pet’r Br. at 4-5, 10-12.)      Because

Housing Partnerships advanced this same rationale as grounds to reverse the Indiana

Board’s final determination, the Court now clarifies why Housing Partnerships did not

merit the exemption.

       In its opinion, the Court recognized that Housing Partnerships provided

substantial evidence to the Indiana Board demonstrating that it owned, occupied, and

used its property to provide affordable housing and financial counseling to low-income

residents of Bartholomew County. See Housing P’ships, Inc., 10 N.E.3d at 1061-62.




                                               2
Nonetheless, the provision of low-income housing is not per se a charitable purpose,

i.e., good and noble deeds alone do not satisfy the requirements for a charitable

purposes exemption.      See Tipton Cnty. Health Care Found., Inc. v. Tipton Cnty.

Assessor, 961 N.E.2d 1048, 1052 (Ind. Tax Ct. 2012); Jamestown Homes of

Mishawaka, Inc. v. St. Joseph Cnty. Assessor, 909 N.E.2d 1138, 1144 (Ind. Tax Ct.

2009), review denied. Evidence is still required that good deeds relieve the government

of a cost it would otherwise bear, showing that Housing Partnerships engages in its

activities to provide a public benefit not for private profit. See Tipton Cnty. Health Care

Found., 961 N.E.2d at 1053 (distinguishing between an arrangement that is exempt

because it was entered into for a public benefit not a profit motive); College Corner, L.P.

v. Dep’t of Local Gov’t Fin., 840 N.E.2d 905, 910 (Ind. Tax Ct. 2006) (stating that “when

a private organization takes on a task that would otherwise fall to the government, this

provides a benefit to the community as a whole because it allows the government to

direct its funds and attention to other community needs”).

      While Housing Partnerships laid out its good works, it made only conclusory

statements about how those good works lessened government’s financial burdens. See

Housing P’ships, Inc., 10 N.E.3d at 1063. Moreover, Housing Partnerships failed to

distinguish the government grants it received from those that defeated the exemption in

Jamestown Homes. Id. at 1063-64. Housing Partnerships’ failure to tie its good deeds

to a public benefit is like holding out several pearls to admire as a necklace without

actually stringing the pearls together. No matter how much the Court admires the good

deeds done, it cannot make up for this failure and be the advocate.




                                            3
                                   CONCLUSION

      Both in its original tax appeal and its Petition for Rehearing, Housing

Partnerships used only conclusory statements to link the evidence of its good deeds to

how its good deeds lessen governmental burdens. This is insufficient to show that it is

entitled to a charitable purposes exemption for the 2006 tax year. Accordingly, the

Court grants rehearing for the limited purpose of providing the above clarification and

otherwise DENIES Housing Partnerships’ Petition for Rehearing.


      SO ORDERED this 4th day of September 2014.




                                                     ___________________________
                                                     Martha Blood Wentworth
                                                     Judge, Indiana Tax Court


DISTRIBUTION:

Michael N. Red, Sandra K. Bickel, MORSE & BICKEL, P.C., 320 N. Meridian Street,
Suite 506, Indianapolis, IN 46204;

Gregory F. Zoeller, Indiana Attorney General, By: Jessica E. Reagan, Deputy
Attorney General, Indiana Government Center South, Fifth Floor, 302 West
Washington Street, Indianapolis, IN 46204;

Paul M. Jones, Jr., Matthew J. Ehinger, ICE MILLER LLP, One American Square,
Suite 2900, Indianapolis, IN 46282;

Indiana Board of Tax Review, 100 North Senate Avenue, Room N-1026, Indianapolis,
IN 46204.




                                          4